Citation Nr: 1452162	
Decision Date: 11/25/14    Archive Date: 12/02/14

DOCKET NO.  12-17 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Whether new and material evidence has been presented to reopen a claim for service connection for basal cell carcinoma.


REPRESENTATION

Appellant represented by:	Michael J. Kelley, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to February 1969, with confirmed service in the Republic of Vietnam.  

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In May 2014, the Veteran was afforded a hearing before the undersigned Veterans Law Judge (VLJ) at the RO.  A transcript of the proceeding is of record.  The record was held open for an additional 30 days pending receipt of medical nexus-type evidence.  In June 2014, the Veteran's representative requested an additional 30 days to submit evidence.  However, no additional evidence has been received from the Veteran or his representative.

The record before the Board consists of the Veteran's paper claims file and electronic records in Virtual VA and the Veterans Benefits Management System.


FINDINGS OF FACT

1.  A March 2009 rating decision denied reopening of a claim for service connection for basal cell carcinoma; the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period. 

2.  Evidence added to the record subsequent to the appeal period does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim of entitlement to service connection for basal cell carcinoma.



CONCLUSION OF LAW

New and material evidence has not been received to reopen the claim of entitlement to service connection for basal cell carcinoma.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Additionally, in March 2006, the Court held that because the terms 'new' and 'material' in a new and material evidence claim have specific, technical meanings that are not commonly known to VA claimants, when providing the notice required by the VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the evidence that must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).

The record reflects that the Veteran was provided all required notice in an August 2010 letter, prior to the February 2011 adjudication of the claim.

As for the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran.  In this regard the Board notes that VA has obtained the Veteran's service treatment records and relevant post-service treatment records.  

Although no VA examination was provided and no VA opinion was obtained in response to the Veteran's claim to reopen, VA is not obliged to provide an examination or obtain an opinion in response to a claim to reopen if new and material evidence has not been presented.  See 38 C.F.R. § 3.159(c) (4).

The Veteran has not identified any other outstanding evidence that could be obtained to substantiate his claim to reopen; the Board is also unaware of any such evidence.  Therefore, the Board is satisfied that VA has complied with its duty to assist the Veteran in the development of the facts pertinent to the claim.

Legal Criteria

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase, 'raises a reasonable possibility of substantiating the claim' as 'enabling rather than precluding reopening.'  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c) (4), which, 'does not require new and material evidence as to each previously unproven element of a claim.'  Shade v. Shinseki, 24 Vet. App. 110 (2010); see also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Analysis

The Veteran's claim to reopen a claim of entitlement to service connection for basal cell carcinoma was denied in a March 2009 rating decision because new and material evidence had not been presented.  The Veteran did not appeal the decision or submit any pertinent evidence within the appeal period.

In July 2010, the Veteran requested that the claim be reopened.  In the February 2011 rating decision on appeal, the RO declined to reopen the claim.

The evidence associated with the claims file at the time of the March 2009 rating decision included the Veteran's service treatment records (STRs), October 2007, October 2008, and February 2009 statements from Dr. M.Z., private treatment records from Dermatology Associates of Concord from 1977 to November 2008, photographs from the Veteran's active service, and the Veteran's lay statements.  

The Veteran's STRs indicate the Veteran had two moles on his nose but are negative for evidence of skin cancer.  The Veteran's private treatment records note the Veteran underwent numerous treatments for skin cancers.  The statements from Dr. M.Z. explain that the Veteran had had multiple basal cell carcinomas, pre-cancerous lesions, and other non-melanomous skin cancers since 1980, with a high risk for subsequent skin cancers, and that sun exposure before age 25 significantly increases risk for subsequent skin cancers.  In a November 2008 statement, the Veteran reported that he was exposed to prolonged, continuous periods of intense sun in the military, he was told by a physician that the skin cancers would not have been visible during service, and he had little prior and subsequent sun exposure outside of active duty service.  In February 2009, the Veteran submitted photographs of the two military bases where he was stationed during active service to demonstrate the lack of cover or shade because the area was defoliated.  No additional pertinent evidence was added to the record prior to the denial of the claim in March 2009.

Evidence added to the record since the March 2009 rating decision includes a January 2011 statement from Dr. M.Z., private treatment records from Dermatology Associates of Concord dated from November 2008 to December 2011, and the testimony of the Veteran and the argument provided by his attorney at the May 2014 Board hearing.  Dr. M.Z. noted that the Veteran continued to have numerous new diagnoses of skin cancer that were significantly higher than is customary for a person of his age and that additional diagnoses would continue indefinitely.  In the May 2014 Board hearing, the Veteran's representative essentially argued that the Veteran's skin cancers were due to exposure to toxins (Agent Orange) and excessive sun in service.  The Veteran essentially confirmed that those were the bases of his claim.  The Board informed the Veteran and his attorney that medical evidence supporting the theories of entitlement was required.  As noted above, the record was held open to afford the Veteran the opportunity to submit such evidence but no such evidence was received.  

The Board finds that the January 2011 statement from Dr. M.Z. and the private treatment records are essentially cumulative in nature in that they continue to show the presence of many skin cancers many years after the Veteran's discharge from service.  They to not tend to show that the skin cancers are related to service so they are not material.  The testimony and argument provided at the May 2014 hearing are also cumulative in nature in that they are similar to what was stated in support of earlier attempts to establish service connection for the skin cancers.  They are not competent evidence of a nexus between the Veteran's post-service skin cancers and his active service.  Therefore, they are not material.   

Since no competent evidence of a nexus between the Veteran's skin cancers and his active service has been added to the record, the Board must conclude that reopening of the claim is not in order at this time.  The Veteran is free to reopen his claim in the future if he is able to obtain competent evidence, such as a statement by a physician, supporting his contention that his skin cancers are due to his exposure to Agent Orange and/or excessive sun in service. 


ORDER

New and material evidence having not been received, reopening of the claim of entitlement to service connection for basal cell carcinoma is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


